Title: To Thomas Jefferson from Benjamin Smith Barton, 24 June 1807
From: Barton, Benjamin Smith
To: Jefferson, Thomas


                        
                            Sir,
                            
                            June 24th, 1807.
                        
                        With much pleasure I give you, so far as I am able, the information which you require.
                        The lectures on Botany having finished a few days since, after the usual continuance of something less than two months, there will be no lectures, in the University, on
                            the different branches which you mention, until about the 3d or 6th of November, next. Of course, it will not be necessary
                            that young Mr. Randolph should visit the city before the close of October. I would recommend it, however, to his friend
                            (provided the fever does not visit us) to send him to Philadelphia about the 20th of October, as he will thus have a few
                            days of leisure to look about him, and to see those things among us, the seeing of which after the beginning of the
                            courses, might, and probably would, interfere with a steady attendance upon the lectures. Young men, on their first visit to a great and mixed city, cannot immediately apply their minds
                            to study.
                        The lectures in Anatomy, Chemistry, Natural History, and Surgery all begin about the same time, say the first
                            week of November. The Professor of Anatomy delivers six lectures every week, from one to two o’clock. The Professor of
                            Chemistry delivers four lectures, from twelve to one oClock, on Monday, Tuesday, Thursday, and Friday. The Professor of
                            Natural History delivers four lectures also. The Professor of Surgery only two. His hours I do not exactly know, but he
                            lectures in the afternoon. The different lectures are so managed, as to the hours, as not to interfere with each other.—The tickets of the Professors of Anatomy and Chemistry are, each, 20 dollars. The ticket of the Professor of Surgery is 12
                            dollars. That of the Professor of Nat. History is X dollars: his
                            Botanical course, which commences in April, and ends in June, is 12 dollars.
                        It is rather more difficult to speak on the subject of the other expences. Many of our medical students, and
                            I mean some of the more genteel young men, get their board at five
                            dollars the week: this does not include their fire wood, their candles, or drink. For six dollars  per week, Mr. Randolph
                            might, I presume, be boarded very much to the
                            satisfaction of himself and friends, with a very reputable private family, or with a family in which he would be sure to
                            meet with very few boarders. I would by no means advise him to enter one of our common (I mean full) Boarding houses. But it would be to his advantage to be in the same house with one or two (not more) very
                            discreet young men, whose pursuits were similar to his own.–The
                            expences for wood and fuel would not be great, especially if he consented to share them, as is the custom, with a fellow
                            student. The expences of clothing would be much what they would be in Richmond: So, at least, I presume at his time of
                            life, a great variety of expensive dresses would not be necessary: nor would they be looked for, among the many genteel
                            families to which your grandson would, at all times, have ready access.—The  sum of six dollars, which I have mentioned,
                            does not include washing, the amount of which, per annum, would, I am told,
                            be about 24 dollars: and in this proportion for the quarter.—I say nothing of pocket money, hair-dresser’s bills,
                            &c.
                        Should Mr. Randolph visit the city, it will, at all times, afford me much pleasure to see him at my house, and
                            to render him any services in my power. 
                  I am, Sir, with great respect, Your obedient Servant, &c.,
                        
                            B. S. Barton
                            
                        
                        
                            The lectures in Anatomy, Chemistry, Natural History, and Surgery, last 4 entire months. Of course, the
                                classes, of the winter, rise early in March.
                            
                            
                        
                    